DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejection of claim 16 under 35 USC 101, as stated in paper dated 5/4/2021, is withdrawn in view of applicant’s amendments to the claim in paper dated 8/3/20210.

Claim Rejections - 35 USC § 112
The rejection of claim 12 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as stated in paper dated 5/4/2021, is withdrawn in view of applicant’s amendments to the claim in paper dated 8/3/2021.

The rejection of claims under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph, as stated in paper dated 5/4/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 8/3/2021.  

New Rejections based on amendment dated 8/3/2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not adequately describe the nexus between any known disease and the inhibition of caspase-2.  Claim 11 is drawn to treating “disease” with the compounds of claim 1.  However, there is no written description between treating toe fungus, malaria, covic-19 or any other “disease” and the inhibition of Caspase-2.  Claim 12 is drawn to the treatment of any disease in which caspase-2 .  

Claims 11-15 are rejected under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating “disease “ (claim 11) disease or injury in which caspase-2 activity has been implicated (claim 12); protecting cells from AB induced dysfunction (clam 15) or Alzheimer’s disease (claims 13 & 14) or other diseases such as ALS, diabetes, glaucoma or obesity (claim 13) by inhibition of caspase-2 receptors.   
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  Vigneswara teaches that inhibition of caspase-2 may not seem beneficial. Caspase-2 may contain a much wider context than predicted previously as an initiator caspase since it interact with a myriad of molecules. Hence, more efficient studies are needed to provide answers to many unresolved issues and to fix the missing pieces of the puzzle about caspase-2 and its significance on physiological functions.   Machado teaches that caspase-2 was linked to lipoapoptosis and so might be a critical determinant of metabolic syndrome pathogenesis. Ahmed teaches that caspase-2 is found to be expressed and cleaved in retinal ganglion cell loss after optic nerve damage, which is a hallmark of certain human ophthalmic diseases including glaucoma.  The prior art does not provide a nexus between caspase-2 and treating these diseases.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen of caspase-2 inhibition on its face.  Ahmed does teach that caspase-2 inhibition leads to neuronal protection.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more 
The presence or absence of working examples:  The compounds of the instant invention have no working examples provided in the instant specification.  Further, the examples provided in the specification are for inhibition the interaction of a fluorescent NRF2 peptide and the Kelch domain of KEAP1 or for microsomal stability study.  There is no showing of treatment of a disease or condition.  There is no showing of caspase-2 inhibition.     
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds are inhibitors of caspase-2 activity.  And as such, can treat diseases.  However, the guidance provided by the prior art, is that caspase-2 has been implicated in many things, but has not been proven in the treatment of Alzheimer’s disease, diabetes, obesity or glaucoma or others listed in the claims.  The specification does not provide a showing that the instantly claimed compounds inhibit caspase-2 receptors.  Further, the specification does not provide a showing of the instantly claimed compounds treating any disease.  Due to this, the specification does not seem to enable a correlation between the mediation of caspase-2 receptors and the treatment of any disease.     
The breadth of the claims: The claims are drawn to the treatment of diseases mediated by the caspase-2 receptor with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases out of all known diseases would be benefited by the mediation of caspase-2 receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  



Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),  1st paragraph, because the specification, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as presently claimed.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. a) As discussed above, preventing diseases required identifying those patients who will acquire the disease before the disease occurs.  This would require extensive and potentially open-ended clinical research on healthy subjects. B) The passage spanning lines       of the instant specification, lists the diseases applicant intends to prevent.  C) There are no working examples of such preventive procedure in a man or animal in the specification. D) The claims rejected are drawn to the medical prevention and are therefore physiological in nature. E) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with disease before the fact.  F) The artisan using Applicant’s invention would be a board certified physician who specializes in treating diseases.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent diseases generally.  That is, the skill is so low that no compound effective generally against diseases has ever been found let alone one that can prevent such conditions.  G) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). H) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by formula (I).
	The Examiner suggests deletion of the word “prevention”.  

Allowable Subject Matter
Claims 1-10 and 16-21 are free of prior art and are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625